Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 1of9PagelID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

SHREVEPORT DIVISION
JALISSA WILLIAMS : CIVIL ACTION NO.
VERSUS : JUDGE:
ZACHARY CARAWAY, ET AL *
* MAGISTRATE JUDGE:
NOTICE OF REMOVAL

 

The petition of ZACHARY CARAWAY, JMS RUSSEL METALS CORP., RYDER
TRUCK RENTAL, INC. d/b/a RYDER TRANSPORTATION SERVICES (incorrectly named
as “Ryder Truck Rental”), and ZURICH AMERICAN INSURANCE COMPANY, (hereinafter
referred to as “petitioners”) respectfully represents:

1.

The petitioners were made defendants in a suit titled “Jalissa Williams v. Zachary
Caraway, et al”, No. 624,584, in the First Judicial District Court, Caddo Parish, Shreveport,
Louisiana (herein referred to as “the State Court proceeding”). See Exhibit “A”, Petition for
Damages.

2.
The petitioners in filing this Notice of Removal with this court are doing so without

making any appearance in this matter, and without waiving service or any defenses,

1
Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 2 of 9 PagelID#: 2

including, but not limited to, the defenses of lack of personal jurisdiction and/or failure to
state a claim.
3.

On or about July 1, 2020, Jalissa Williams (hereinafter referred to as “plaintiff’) filed
the State Court proceeding alleging that an incident occurred on August 27, 2019 on
Interstate 49 (southbound) in DeSoto Parish, Louisiana, causing injury. See Exhibit “A.”

4.

The Petition for Damages names as defendants, ZACHARY CARAWAY, JMS
RUSSEL METALS CORP., ZURICH AMERICAN INSURANCE COMPANY, and RYDER
TRUCK RENTAL, INC. d/b/a RYDER TRANSPORTATION SERVICES.

5.
The plaintiff is domiciled in Louisiana, per Exhibit “A.”
6.
The defendant, ZACHARY CARAWAY, is domiciled in Texas, per Exhibit “A.”
7.
The defendant, JMS RUSSEL METALS CORP., is incorporated under the laws of

Delaware, having its principal place of business in Tennessee.
Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 3 of 9 PagelD#: 3

8.

The defendant, RYDER TRUCK RENTAL, INC. d/b/a RYDER TRANSPORTATION
SERVICES, is incorporated under the laws of Florida, having its principal place of business
in Florida.

9.

The defendant, ZURICH AMERICAN INSURANCE COMPANY, is a liability
insurance company and is incorporated under the laws of the State of New York, having it
principal place of business in Illinois.

10.
As a result, the plaintiff and defendants are diverse in their citizenship.
11.

The Petition for Damages makes general allegations that the plaintiff has damages
for, including, but not limited to, medical expenses, physical pain and suffering, mental pain
and anguish, permanent injuries and disability, and economic damages.

12.

Per the attached list of State Court proceedings, these defendants were served on
the following dates:

(a) Zachary Caraway 7/13/20*

(b) JMS Russell Metals Corp. 7/15/20

(c) Zurich American Insurance Company = 7/15/20

3
Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 4 of9PageID#: 4

(d) Ryder Truck Rental, Inc. d/b/a Ryder
Transportation Services 10/28/20
*Zachary Caraway received the Long-Arm Citation on 7/13/20.
13.

As a part of the discovery process requested by defendants’ counsel, and to
determine if removal to federal court was appropriate, plaintiffs counsel provided a listing of
the plaintiffs healthcare providers (see Exhibit “B”). Subsequently, the plaintiffs medical
records authorizations were sent to her healthcare providers by letters dated September
22, 2020, October 6, 2020, and October 16, 2020. The first medical records produced,
which were relevant to the body part (wrist) allegedly injured in the subject accident, were
from Orthopedic Specialists/Dr. Ellis Cooper and these records were provide by CIOX e-
delivery on October 8, 2020. Prior to October 8, 2020, no medical records, or information,
or document, or “other paper” to help unequivocally determine the amount in controversy
had been received. The only record obtained by the defendants prior to October 8, 2020
was an expense document from Willis Knighton Medical Center for $1,266.85, which is
attached as Exhibit “C.” In a telephone call on October 5, 2020, plaintiffs counsel advised
that the plaintiff had wrist surgery performed in the previous week.

14.
A review of the currently available post-incident medical records shows the following

specifics as to the plaintiff's injuries, treatment, and damages:

4
Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 5 of 9 PagelD#: 5

(b)

(c)

(d)

(e)

(f)

(g)

the plaintiffs allegedly related past medical expenses from Orthopedic
Specialists/Dr. Ellis Cooper total $7,603 (see Exhibit “D”).

the plaintiff's allegedly related past medical expenses from Specialists
Hospital total $10,297.01 (see Exhibit “E”).

the plaintiff had an operation (arthroscopic partial synovectomy) on her right
wrist (see Exhibit “F”).

the plaintiff has been prescribed post-op occupational therapy (see Exhibit
“F”).

the plaintiff is still under treatment (see Exhibit “F”).
the plaintiff is employed as a medical assistant (see Exhibit “G”"). As she is
still under treatment, a determination of the issues of future medical

expenses, disability, and/or economic damages is currently unknown.

The plaintiffs allegedly related past medical expenses currently total
$19,166.86.

15.

Given the information gleaned from the plaintiffs medical records and the

information currently available, it is now unequivocally clear and certain that the amount in

controversy exceeds $75,000 and that this case is removable. This was only first

ascertained once the plaintiffs medical records from Orthopedic Specialists/Dr. Ellis

Cooper were received on October 8, 2020. (28 USC Section 1446(2)(A)(c)(3)).

16.

The following citations are supportive of the petitioners’ representation that the

amount in controversy now unequivocally exceeds $75,000:

(a)

A female passenger sustained injuries as a result of an automobile collision.
5
Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 6 of 9 PagelD#: 6

The plaintiff suffered a fractured wrist and developed carpal tunnel syndrome
as a result of the accident. She underwent surgery because of the injury.
She experienced pain and suffering from this injury for over one year. The
trial court awarded plaintiff $25,000 in general damages. Special damages
were $7,593. Wheelis v. CGU Ins., 35,230 (La. App. 2 Cir 12/07/01), 803
So.2d 365.

(b) A forty-nine year old woman sustained injuries to her shoulder, neck, and
wrists when she tripped and fell over boxes at a store. Plaintiff initially
treated at a hospital emergency room for complaints of headache and pain in
her neck, right wrist, right arm, right shoulder, and right knee. Plaintiff was
diagnosed with carpal tunnel syndrome in both hands, and was prescribed
splints to wear. She eventually underwent a carpal tunnel release on her
right wrist.

The plaintiff, after the right carpal tunnel release, had a fair amount of
synovitis (inflammation) in the carpal tunnel canal. The plaintiffs right wrist
injury got much better after the surgery, but her left wrist continued to be
symptomatic with the pain often preventing her from sleeping at night. She
intended to have a surgery to her left wrist in the future.

The trial court awarded the plaintiff general damages of $25,000 for the
plaintiff's right wrist injury. The award was designated for the “wrist injury”
which the appellate court referred to as the right wrist but the opinion refers
to injures to both the right and left wrists. The plaintiff's orthopedic surgeon
recommended surgery on her left wrist. Peoples v. Fred’s Stores of Tenn.,
2009 -1270 (La. App. 3 Cir. 6/2/10); 38 So.3d 1209.

[NOTE: This summary of Peoples, supra, opinion only addresses the wrists
and the parts of the opinion which were specific to the wrists, and the
treatment of such.]

17.

The aforementioned allegations give rise to federal subject matter jurisdiction based

on diversity of citizenship pursuant to 28 USC, Section 1332.
Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 7 of 9 PagelD#: 7

18.

This removal is being filed prior to November 6, 2020, i.e. within 30 days of the
petitioners receiving the first production of the plaintiffs relevant medical records (“other
paper”), which occurred on October 8, 2020. It was on this date that the petitioners were
first able to ascertain, through documents, that this case had become removable.

19.

Based on the above and foregoing, the petitioners respectfully request that this
“Notice of Removal” be filed into the records of the United States District Court for the
Western District of Louisiana, effecting the removal of this matter from the State Civil
District Court of Caddo Parish, Louisiana.

20.
Petitioners request a trial by jury herein, as to all issues between the parties.
21.

Upon filing of this Notice of Removal, the petitioners will provide written notification
to the plaintiff and will further file a copy of the Notice of Removal with the Clerk of Court of
the 1% Judicial District Court, Caddo Parish, Louisiana. A copy of the state court

notification is attached hereto as Exhibit “H.”
Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 8 of 9 PagelD#: 8

22.

Counsel for the plaintiff is: William D. Hall, 828 Shreveport-Barksdale Highway,
Shreveport, LA 71105; telephone (318) 868-1246; facsimile: (318) 868-1244; e-mail
address: wdhattorney@hotmail.com, william@halllawlouisiana.com.

WHEREFORE, the petitioners pray that the above action now pending against them

in the 1% Judicial District Court, Caddo Parish, Louisiana, shall proceed no further.

MAYER, SMITH & ROBERTS, L.L.P.
Attorneys for ZACHARY CARAWAY, JMS
RUSSEL METALS CORP., RYDER TRUCK
RENTAL, INC. d/b/a RYDER
TRANSPORTATION SERVICES, and ZURICH
AMERICAN INSURANCE COMPANY

» Leal eal

Ben Marshall, Jr. #8950 //
Marcus E. Edwards, 00 at
1550 Creswell

Shreveport, LA 71101
Telephone: 318-222-2135
Fax: 318-222-6420
Case 5:20-cv-01394-MLH Document1 Filed 10/29/20 Page 9 of 9 PagelID#: 9

AFFIDAVIT
STATE OF LOUISIANA
PARISH OF CADDO
BEFORE ME, the undersigned authority, personally came and appeared BEN
MARSHALL, JR., who being first duly sworn, did depose and certify that he is the attorney
of record for the petitioners, and attests that he has read the foregoing Notice of Removal,
and the facts and allegations contained therein are true and correct to the best of

knowledge, information and belief.

   

Ben Marshall, Jr.

SWORN TO AND SUBSCRIBED before me Notary on this. day of October,

2020.

ra

 

SD

X\
NOTARY PUBLIC \
Notary/Bar #

 

 

 

 

Frank K. Carroll, Notary Public
Caddo Parish, Louisiana
My Commission is for Life

Bar Roll No. 20740
Netary Id Ne. 38272
